PER CURIAM
Father appeals a judgment terminating his parental rights to his child. The juvenile court found that termination was proper under both ORS 419B.502 (involving “a single or recurrent incident of extreme conduct toward any child”) and ORS 419B.504 (involving “conduct or condition seriously detrimental to the child or ward”). An extended discussion of this case would not benefit the bench or bar. We affirm the judgment of termination pursuant to ORS 419B.504 and therefore do not reach the issue whether termination was proper under ORS 419B.502.
Affirmed.